Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 771.] The following question is certified: Was the service of the summons and complaint as herein made on the Secretary of State of the State of New York on November 13, 1936, valid and authorized pursuant to section 216, paragraph e, of the General Corporation Law? Leave to the appellant to answer is extended pending the determination by the Court of Appeals. Present — Hagarty, Carswell, Johnston, T&ylor and Close, JJ.